Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Muffo on 10 January 2022.

Claim 4 of the application has been amended as follows: 

4. (Currently Amended) The device according to claim 1 [[3]], wherein the transport device is a mechanical or fluidically driven continuous conveyor.

Allowable Subject Matter
Claims 1-2, 4-8, 11, and 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the limitation of the independent claim including “a transport device that extends along and adjacent to a side of the build area and a motor drive communicating with the transport device to 
Golz teaches a transport device/auger at the bottom of a container, not extending along and adjacent to a side of the build area. Similarly, many other additive manufacturing systems have powder recovery systems that allow the powder to drop via gravity down to an auger or transport device, but the available prior art fails to show an auger, conveyor, or transport device adjacent to and extending along a side of the build area which conveys unused excess powder material through an intermediate container and into an overflow container. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742